Citation Nr: 1639615	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as mesothelioma), to include as secondary to in-service exposure to asbestos.

2.  Entitlement to an effective date earlier than July 31, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for fractured ribs.

4.  Entitlement to a compensable rating for fracture of the right fifth finger.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970, with additional subsequent service in the Air Force National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in New York, New York, and Providence, Rhode Island, in July 2009, May 2014, and September 2015.

The matter of the Veteran's entitlement to service connection for a respiratory disorder was previously before the Board in July 2012, November 2013, August 2014, October 2015, and March 2016, when it was remanded for additional development.  Pursuant to the remands' directives, the RO made reasonable attempts to obtain evidence regarding the Veteran's pre- and post-service exposure to asbestos, provided examinations and obtained medical opinions regarding whether the evidence supports a current diagnosis of asbestosis or an asbestos-related disorder, obtained outstanding treatment records, and readjudicated the claim for service connection for a respiratory disorder.  Review of the record shows substantial compliance with previous remands; thus, additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that the Veteran recently perfected his appeal of the RO's assignment of a July 31, 2012, effective date for the grant of service connection for PTSD.  Thus, the matter of his entitlement to an effective date earlier than July 31, 2012, is properly before the Board at this time.

Further, the Board notes that previously appealed claims for service connection for bilateral hearing loss and a low back disorder were granted in June 2014 and November 2015 rating decisions.  Thus, there is no present case or controversy for the Board to adjudicate with regard to these claims.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of the Veteran's entitlement to compensable ratings for fractured ribs and fracture of the right fifth finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the Veteran currently has a respiratory disorder or had a respiratory disorder at any time during the period on appeal.

2.  The Veteran's claim for service connection for an acquired psychiatric disorder (claimed as a nervous condition and PTSD) was denied in a July 1995 rating decision. The Veteran did not complete an appeal with regard to this decision, nor has he filed a claim for revision of the denial of service connection based upon CUE; thus, the decision is final.

3.  Since the July 1995 denial of service connection for an acquired psychiatric disorder (claimed as a nervous condition and PTSD), the record shows that the Veteran next communicated in writing his desire to file a claim for service connection for PTSD on July 31, 2012.

4.  In May 2014, the RO granted service connection for PTSD and assigned an effective date of July 31, 2012.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an effective date earlier than July 31, 2012, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice with regard to the Veteran's claim for service connection for a respiratory disorder in April 2009.  The claim for an earlier effective date arose from an appeal of the rating decision that granted service connection, and thus, additional notice is not required regarding that issue.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

In addition, pursuant to VA's duty to assist in the development of a claim, VA provided multiple examinations and associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and relevant non-VA treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Respiratory Disorder

In October 2008, the Veteran filed a claim for service connection for mesothelioma due to in-service exposure to asbestos.  The Veteran asserts that he was exposed to asbestos while participating in demolition work at Travis Air Force Base (AFB) and McGuire AFB.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In its October 2015 remand, the Board conceded that it is at least as likely as not that the Veteran was exposed to some degree of asbestos during his period of active service.  Notwithstanding this concession, however, the record is negative for evidence of a current chronic respiratory disorder during the appeal period, which is required to support the claim for service connection.

In September 1996, private physician Dr. R.L. reported that the Veteran had interstitial fibrosis at the lung bases typical of previous asbestos exposure indicating asbestosis.  In April 2000, private physician Dr. M.G. noted the Veteran's history of occupational exposure to asbestosis and opined that pulmonary abnormalities detected on chest X-ray occurred as a direct result of that asbestos exposure.

Evidence that has been added to the record during the appeal period, or since the Veteran filed his claim for service connection in October 2008, includes VA treatment records and VA examinations that indicate that the Veteran does not have a present respiratory disability.  In May 2013, a VA examiner reported that the Veteran had a normal lung examination, a May 2013 chest X-ray did not show acute intrathoracic abnormality, there was no radiographic suggestion of asbestosis, there is no diagnosis of asbestosis despite September 1996 report, and pulmonary function testing (PFT) was productive of normal pre-bronchodilator results.  Additionally, the examiner noted that the Veteran had a normal chest X-ray in September 2007.

In September 2013, private physician Dr. G.W. noted that the Veteran "has a history of asbestosis," but did not document a current respiratory disorder.  In December 2015, Dr. G.W. reported that the Veteran had symptoms of nasal congestion and shortness of breath that are possibly related to the Veteran's exposure to breathing in burning poison oak during service.

Thereafter, in January 2014, the Veteran was examined by a pulmonary/critical care physician who opined that it is less likely than not that the Veteran has a current diagnosis of asbestosis because a recent chest X-ray does not show signs of asbestos-related lung disease.  There was no pleural plaque or sign of fibrosis.  On physical examination, there were no crackles, clubbing, or cyanosis, and PFT showed a normal gas transfer.  The examiner reported that the Veteran may have had asbestos exposure in the past, but based on the above data, could not say that there was any clinically significant lung disease related to asbestos at that time.  In June 2015, the January 2014 VA examiner reported that the 1996 finding of interstitial fibrosis was not present on the Veteran's most recent chest X-ray.

In November 2015, another VA examiner reported that the Veteran does not have a respiratory condition, as he had a normal lung examination in November 2015, normal chest X-ray, and normal PFTs.  In an addendum opinion, the examiner reported that the Veteran "incorrectly thinks that his nasal con[g]estion and mild [shortness of breath] on exertion is secondary to his asbe[s]tos exposure in service," noting again that the Veteran's PFTs were normal in 2013, his 2013 chest X-ray did not show any pulmonary problems, and his November 2015 lung examination was normal.

In May 2016, VA obtained another medical opinion by an examiner who reviewed the history of the Veteran's claimed respiratory disorder, to include September 1996 and April 2000 private reports that the Veteran has a respiratory disorder.  The May 2016 examiner reported that the Veteran does not have a present diagnosis of a lung condition, he does not take medication for a respiratory condition, and recent documentation from primary care visits do not document any signs or symptoms of a respiratory condition.  A May 2016 chest X-ray did not show new consolidation or effusion and PFT was productive of normal pre-bronchodilator results.  Overall, the examiner opined that it is less likely than not that the Veteran has asbestosis or related disease.  The examiner reasoned that there has been no clinical evidence of asbestos-related disease documented since 1996, and if there was a diagnosis of asbestosis, there would be clear progression of symptoms both physically and on imaging.  Thus, there was possible exposure to asbestos while in service, but there are no signs or symptoms of lung disease.

With regard to the 1996 finding of interstitial fibrosis indicating asbestosis, the May 2016 examiner reported that asbestosis is a chronic lung disease that causes lung tissue scarring, which would show on imaging as pleural plaques.  More specifically, the examiner noted that pleural plaques on X-ray are the most common indication of significant exposure to asbestos, pleural plaques usually arise 20-30 years post-asbestos exposure, it has been nearly 50 years since the Veteran was in service, and pleural plaques are not evident on the Veteran's current imaging.

After careful review of the evidence, the Board finds that service connection cannot be granted because the Veteran does not have a respiratory disorder.

First, the Board notes that Dr. G.W.'s September 2013 note that indicates that the Veteran has a history of asbestosis does not show that the Veteran currently has a respiratory disorder or had such a disability at any time during the period on appeal.  Additionally, the Board finds the VA examinations and medical opinions more probative than Dr. G.W.'s opinion with regard to the Veteran's current diagnosis because those opinions were offered based on review of the entire claims file and multiple diagnostic tests, and the VA examiners provided rationale to support their opinions, whereas Dr. G.W.'s opinion was provided without supporting rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").

Further, the Board acknowledges Dr. G.W.'s December 2015 report that the Veteran experiences congestion and shortness of breath that are possibly related to in-service exposures, but finds that this report is outweighed by overwhelming probative evidence in favor of a finding that the Veteran does not have a respiratory disorder, to include an asbestos-related disease.

Overall, the evidence fails to show that the Veteran had a respiratory disorder at any time during the pendency of his appeal-from the time that he filed his claim for compensation benefits in October 2008 to the present.  In so finding, the Board acknowledges the Veteran's assertion that he has a respiratory disorder manifested by nasal congestion and shortness of breath, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of a respiratory disorder because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau, 492 F.3d at 1377 and n.4; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Thus, although exposure to asbestos has been conceded, the evidence is against granting service connection for a respiratory disorder because there is no evidence of a present disability.  See Brammer, 3 Vet. App. at 225.  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date for Grant of Service Connection for PTSD

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Notably, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002). 

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Here, in his March 2016 substantive appeal (VA Form 9), the Veteran asserted that his effective date for service connection for PTSD should date back to 1994 when he originally filed his claim for PTSD.  Review of the claims file reveals that the Veteran was originally denied service connection for an acquired psychiatric disorder (a nervous condition and PTSD) in July 1995.  The Veteran was notified of this decision and of his appellate rights by letter dated July 28, 1995.  He did not appeal, and no new and material evidence, including new claims, was received within one year of the decision.  Therefore, the July 1995 decision is final.  38 U.S.C.A. § 7105(b)(2)(c) (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2015).

The Veteran filed a claim to reopen his claim for service connection for PTSD in July 2012.  In a May 2014 rating decision, the RO granted service connection for PTSD and assigned an effective date of July 31, 2012, which is the day VA received his claim to reopen.

The record shows that from July 1995 to July 2012, VA was not in receipt of evidence indicating the Veteran's intent to file a claim for benefits.  Notably, in his March 2016 substantive appeal, he reported that he missed the opportunity to appeal the July 1995 rating decision because he never received the letter informing him of the decision and his appeal rights; thus, he believed the case was ongoing.  The record shows, however, that the July 1995 notification letter was not returned as undeliverable, and VA is afforded a presumption of regularity with regard to its administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA is entitled to presume the regularity of the administrative process in the absence of clear evidence to the contrary).  Thus, the Board concludes that the Veteran was properly notified of VA's decision and his appellate rights in July 1995.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for PTSD. Thus, the appeal is denied.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a respiratory disorder is denied.

An effective date earlier than July 31, 2012, for the grant of service connection for PTSD is denied.
REMAND

The filing of a Notice of Disagreement (NOD) confers jurisdiction on the Board and the next step is for the AOJ to issue a Statement of the Case (SOC).  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  38 U.S.C.A. § 7105(a) (West 2014).  Here, in October 2015, the Veteran filed a timely NOD with a September 2015 rating decision that denied his claims for compensable ratings for fractured ribs and fracture of the right fifth finger, and the RO has not yet issued an SOC.  Thus, these issues are remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

With respect to his claims for compensable ratings for fractured ribs and fracture of the right fifth finger, issue the Veteran an SOC to include notification of the need to timely file a substantive appeal to perfect his appeal.  Allow an appropriate period of time for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


